111 '10
                                ELECTRONIC RECORD




COA # 14-14-00085-CR                              OFFENSE: Aggravated Sexual Assault


STYLE: Cody Carr v The State of Texas            COUNTY: Harris


COA DISPOSITION: Affirmed                         TRIAL COURT: 183rd District Court

DATE: June 23, 2015   Publish: Yes                 TC CASE #:1405759




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Cody Carr v The State of Texas

CCA#

     A??ELLAbJT\<±                   Petition   CCA Disposition: t22**/S
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE                123-/5
                                                JUDGE:          .

DATE:     /t/pyh      VJ"                       SIGNED:                     PC:_

JUDGE:     2VJ\                                 PUBLISH:                    DNP:




                                                                                      MOTION FOR


                                                       FOR REHEARING IN CCA IS:


                                                       JUDGE:

                                                                           ELECTRONIC RECORD